Citation Nr: 0637946	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides.

3.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  

4.  Entitlement to an effective date earlier than August 10, 
2001, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active service from August 1969 to 
April 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a from rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in March 2002.  

The case was remanded by the Board to the RO in February 
2004.  The action directed in the Board remand has been 
accomplished to the extent possible, and the matter has been 
returned to the Board for a decision.  


FINDINGS OF FACT

1.  Hepatitis C was not demonstrated during service, and 
current hepatitis C is not etiologically related to service. 

2.  A skin disorder was not demonstrated during service, and 
a current skin disorder is not etiologically related to 
service nor is it the result of exposure to herbicides in 
service.  

3.  The veteran does not demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  His Global Assessment of Functioning score is 
60.  

4.  A claim of service connection for PTSD was received in 
September 1996; the veteran failed to prosecute the claim, as 
he did not report for examination and he did not apprise VA 
of his current address.  

5.  The veteran sought service connection in a statement 
received at the RO August 10, 2001; service connection for 
PTSD was granted in a March 2002 rating decision, effective 
from August 10, 2001.

6.  The veteran first received a diagnosis of PTSD in January 
2002.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
hepatitis C.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  The veteran is not entitled to service connection for a 
skin disorder including as the result of exposure to 
herbicides.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for an initial disability evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.130, Diagnostic Code 9411(2006).

4.  The legal criteria for an effective date prior to August 
10, 2001, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The veteran 
filed the claims of service connection for PTSD and a skin 
disorder due to Agent Orange in August 2001.  The claims were 
denied in December 2001.  The veteran submitted additional 
correspondence as to these two claims, and claimed service 
connection for hepatitis C, in January 2002.  He was notified 
of the VCAA duties to assist by correspondence dated in 
February 2002.  In a March 2002 rating decision, the RO 
granted the PTSD claim and assigned a 30 percent rating, 
effective from the date of the initial claim in August 2001.  
Service connection was denied for the skin disorder and 
hepatitis C.  The veteran sought an earlier effective date 
for the award of service connection for PTSD in March 2003.  
The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Additional 
VCAA letters were sent in September 2002, February 2004, and 
May 2006.  

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO included information with 
regard to effective dates and disability in the May 2006 
letter.  The veteran has not alleged any VCAA deficiency.  
The veteran has been thoroughly informed consistent with 
controlling law.  For this reason, any failure in the timing 
or other perceived technical inadequacy of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004).  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

2.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, including 
cirrhosis of the liver, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Under certain circumstances, service 
connection for specific diseases, including chloracne, may 
also be presumed if a veteran was exposed during service to 
certain herbicides, including Agent Orange.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307, 3.309(e).

Hepatitis C

The veteran filed his service connection claim in January 
2002.  Service medical records show no treatment or diagnosis 
of hepatitis C.  His separation physical examination shows no 
abnormalities of the abdomen or skin or other relevant 
system.  VA medical center treatment records dated in from 
December 2001 through August 2003 show that in March 2002 the 
veteran was noted to have been positive for Hepatitis C two 
years prior to that.  A May 2002 gastrointestinal 
consultation reflects that the veteran had hepatitis C and a 
past history of alcohol abuse.  It was noted by way of 
history that the veteran had a blood transfusion in the 
1970's.  

The veteran underwent VA examination of the liver in June 
2004 which included a review of the claims folder.  The 
veteran reported that he had developed hepatitis in 1971 
while in Vietnam.  He reported that he was given medications 
at that time.  The only presently reported symptoms of 
hepatitis C was yellowish urine.  The veteran denied use of 
alcohol and drugs and reported a blood transfusion in 1975 
for anemia.  He denied any tattoos or body piercing.  He 
reported a 25 pound weight loss in that past year.  The 
veteran was slender without jaundice or enlarged liver or 
spleen.  He weighed 160 pounds.  Diagnostic testing yielded 
diagnoses of status post hepatitis C and B infections, both 
without residuals.  He reported current occasional alcohol 
use.  The examiner opined that it was at least as likely as 
not that the hepatitis developed in service.  He stated more 
specifically that the veteran developed hepatitis B in 
service when he manifested clinical jaundice, and that the 
blood transfusions in 1975 (after service) likely accounted 
for the hepatitis C.  He did note however, that this could 
not be proven because tests for hepatitis C were only 
developed within the last decade.  In an October 2004 
addendum, the examiner noted that he reviewed the claims 
folder and saw no treatment of clinical jaundice in 1971 
contrary to what was reported by the veteran.  

The veteran was afforded another VA examination for hepatitis 
C in November 2005.  This examiner reviewed the claims folder 
and examined the veteran.  The examiner noted the reported 
history of no drug use in service.  The veteran reported 
drinking alcohol in service but denied smoking pot until 
after service.  The 2001 hepatitis C diagnosis was noted.  
The examiner concluded that the veteran did not have 
hepatitis C that was in any way related to service.  The 
examiner noted that there was no way to know when the veteran 
acquired hepatitis C and that his liver abnormalities could 
be secondary to alcohol intake that he had had through some 
part of his life.  The examiner pointed out that the veteran 
was still drinking alcohol.  This is consistent with reports 
in the VA treatment records.  

The veteran advances the theory that he contracted hepatitis 
C during service.  He reports he was treated for jaundice in 
service in 1971.  However, the service medical record 
reflects no such diagnosis or treatment.  Documented testing 
shows hepatitis C only since 2001.

The veteran has reported a blood transfusion in 1975 but has 
denied intravenous drug use or other type of unequivocal 
blood exposure.  The veteran has reported use of alcohol 
during periods in service and after.  Inasmuch as the veteran 
thus may theorize that service connection is warranted 
because his hepatitis C is due to alcohol or substance abuse, 
his claim must fail as 38 C.F.R. § 3.301(d) provides that an 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the veteran.  

Inasmuch as the veteran urges that he contracted hepatitis C 
in service, service medical records fail to show a diagnosis 
of hepatitis C or transfusion.  Again, his separation 
examination revealed no findings of hepatitis.  Post service 
records do show hepatitis C dating from 2001, but no medical 
opinion indicates a relationship to service.  The examiner in 
June 2004 initially opined there was a relationship between  
hepatitis B and service, but he revised the opinion upon 
further examination of the claims folder which showed no 
treatment for jaundice in 1971 as reported by the veteran.  
The November 2005 VA medical opinion is against the veteran's 
claim.  

The veteran has presented no medical evidence of the 
connection which he alleges.  VA medical evidence and service 
medical records do not support his theory as to a link 
between current hepatitis C and service, nor due to any other 
incident of service.  There is a gap of many years between 
the time of separation from service and the diagnosis of 
hepatitis C.  There is no evidence of blood transfusion in 
service.  Though the record is replete with reference to 
current hepatitis C, no medical professional has suggested 
that there is a causal link between the disease process and 
service.  The risk factors listed by the veteran, including 
primarily alcohol use throughout adult life and a transfusion 
in 1975, have been noted as possible sources of this 
veteran's hepatitis C, as reflected in the VA medical 
opinions.  In the 2005 opinion, the examiner felt that the 
veteran's alcohol use could have led to liver abnormalities.  
The examiner pointed out that the veteran was still drinking 
alcohol, and that there was no documentation that the veteran 
acquired hepatitis C on active duty.  The opinion was based 
on an interview and a review of the claims folder.  

The Board notes that the veteran is a combat veteran and has 
carefully considered his assertions.  However, the provisions 
of 38 U.S.C.A. § 1154 do not obviate the requirement that a 
veteran must submit medical evidence of a causal relationship 
between his current condition and service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  That is, even with 
combat status, the veteran must provide satisfactory evidence 
of a relationship between his service and his current 
condition.  He has not done so.  Wade v. West 11 Vet. App. 
302, 305 (1998).

Only parties possessing medical expertise may address 
competently such a question.  It is the Board's primary role 
in this circumstance to weigh evidence and ascertain its 
probative value.  The evaluation of such evidence does not 
involve a mere numeric tabulation of those opinions favoring 
viz those against the claim.  It is the whole of each 
underlying opinion that must be examined, both by itself and 
in conjunction with other evidence.  See Wray v. Brown, 7 
Vet. App. 488, 492-493 (1995) (Observing that in cases 
involving multiple medical opinions, each should be examined, 
analyzed and discussed for corroborative value, and should 
not be dismissed as merely "cumulative.").

Inasmuch as the veteran's representative argues in November 
2006 that the most recent VA opinion serves to place the 
claim in equipoise, the Board rejects this argument on two 
counts.  The representative in essence argues that the 
opinion indicates there is no way to know when the veteran 
contracted hepatitis C, thus it supports a finding of 
equipoise.  Instead, the Board finds that the opinion read in 
its totality supports the finding that the veteran's 
condition was not related to service.  To the extent that it 
is urged that the examiner was unable to form an opinion 
without resorting to speculation, the Court has long held 
that service connection may not be granted based on a 
speculative medical opinion.  See Stegman v. Derwinski, 3 
Vet. App. 228 (1992) (held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection).  

The only evidence of a relationship between hepatitis C and 
service is the veteran's contentions.  The actual medical 
evidence is against the claim.  The Board has considered the 
candid written statements of the veteran.  While the veteran 
is competent to describe the symptoms that he experienced, 
his statements are without significant probative value in 
regard to the issue at hand, as the veteran has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the veteran's personal belief that 
a relationship exists between the disability and his service, 
cannot serve to prove that the disability for which the 
veteran claims service connection was incurred in service.  
All of the probative medical evidence is against his theory.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (only 
independent medical evidence may be considered to support 
Board findings).  In the absence of medical evidence 
establishing a relationship between the disease and service, 
the preponderance of the evidence is against the claim of 
service connection for such disability.  The benefit of the 
doubt has been considered, but there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  That doctrine is not for application in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

Skin Disorder as a Result of Exposure to Herbicides

The veteran urges that he has a skin disorder that is due to 
his exposure to Agent Orange during his tour of duty in 
Vietnam.  Service personnel records show the veteran served 
in Vietnam from April 1970 to April 1971.  Because the 
veteran served in Vietnam during the period between January 
1962 and May 1975, he is presumed to have been exposed to 
herbicides during such service.  38 C.F.R. § 3.307(a)(6) 
(2006).  Veterans with herbicide exposure who subsequently 
develop a statutorily specified disability with a time limit 
indicated by statute will be awarded service connection for 
such a disability, provided other evidence does not rebut 
this presumption.  Among the specified disorders are 
chloracne, and other acneform diseases consistent with 
chloracne, which must manifest to a compensable degree within 
a year of the last date of exposure.  38 U.S.C.A. §§ 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.

During his service, the veteran was seen on one occasion in 
February 1971 for an acneform rash of the face.  He was told 
to shave every other day for the next two weeks and wash the 
skin until the rash cleared.  No additional treatment for a 
skin disorder is noted.  In his April 1971 service separation 
examination, the veteran reported no skin trouble.  There was 
no abnormality of the skin found on the examination.  

Following service, the veteran was treated in June 1975 at 
the VAMC for inadequate personality, acute gastroenteritis, 
and teeth problems.  There were no findings or complaints 
relevant to the skin, either currently or by history.  

VAMC treatment records dated from 2001 through August 2003 
reflect that the veteran was seen in a clinic in March 2002 
and had no evidence of dry skin, rashes or open lesions.  In 
May 2002, he complained of skin problems on the back.  Dry 
skin and calluses were noted as a recurring finding in early 
July 2002.  Later in July 2002, clinic notes were negative 
for dermatological findings.  

The veteran underwent VA skin examination in May 2004.  At 
that time, the examiner made the following diagnosis:  
folliculitis on back and chest, approximately 20% BSA 
involved.  Recommend bacterial cx fus bump to rule out staph 
infection.  The examiner opined that this condition was not 
related to exposure to any herbicide in Vietnam.  In a July 
2004 addendum, the examiner elaborated that there was no way 
to determine the onset of the disease, but it is not the 
result of exposure to herbicide or chemical warfare.  In 
December 2005, the physician and resident who conducted the 
May 2004 examination authored an addendum indicating that the 
claims folder had been reviewed in conjunction with the 
examination and opinion.  

After a careful review of the evidence of record, and for the 
following reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a skin disorder, including as a result 
of exposure to herbicide.

The veteran's service medical records show only one episode 
of treatment for the skin, in February 1971, followed by a 
gap in treatment or complaints related to the skin until 
2002.  The Board finds neither a chronic disease in service 
nor continuity of symptomatology since service which would 
allow for service connection pursuant to the application of 
38 C.F.R. § 3.303(b).  

Furthermore, there is no evidence of chloracne or other 
acneform diseases consistent with chloracne manifest to a 
compensable degree within a year of the last date of 
exposure.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307, 
3.309.  

Moreover, there is no other medical evidence showing that a 
skin disorder claimed by the veteran is due to or the result 
of herbicide exposure.  Brock v. Brown, 10 Vet. App. at 160.  
Rather, all of the relevant medical evidence is against the 
claim.  

The only evidence of record suggesting that the veteran's 
current disability is related to service or to Agent Orange 
exposure is the veteran's own contentions in correspondence 
of record.  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. at 175; 
Espiritu v. Derwinski, 2 Vet. App. at 494.  The record does 
not contain a competent opinion linking the veteran's current 
skin disorder to service, and the medical evidence of record 
does not otherwise demonstrate that it is related to service.  
The provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even with combat status, the veteran must 
provide satisfactory evidence of a relationship between his 
service and his current condition.  He has not done so.  Wade 
v. West 11 Vet. App. 302, 305 (1998).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a skin disorder, including as secondary to 
Agent Orange exposure.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).

3.  Initial Rating for PTSD

Service connection for PTSD was granted in a March 2002 
rating decision.  A 30 percent rating has been effective 
since the date of claim in August 2001.  The veteran seeks a 
higher initial rating.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as is the situation in the case at hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson v. West, 12 Vet. 
App.119, 126 (1999).

VA psychiatric treatment records reflect that the veteran has 
been treated for PTSD due to combat since December 2001.  VA 
psychiatric examination in November 2002 reflects a diagnosis 
of PTSD with a Global Assessment of functioning score of 60 
current and 60 over the past year.  The veteran was 
reportedly experiencing nightmares three to five times per 
week.  He reported night sweats and difficulty staying 
asleep.  Mental status examination showed him to be neat and 
well-groomed but somewhat irritable, angry and depressed.  
Thought processes were normal, as was content.  There were no 
hallucinations or delusions.  There was no paranoia or 
suicidal or homicidal ideation.  He was alert, his memory was 
fine, concentration, judgment and insight were fair.  

VA treatment records show that the veteran was living in 
temporary housing in May 2002.  Group therapy notes at that 
time show the veteran participated actively and was 
considering VA vocational counseling.  He was interested in a 
security job.  

VA examination conducted in May 2004 reflects that the 
examiner reviewed the claims folder.  The examiner opined 
that the veteran was largely unchanged from his last 
examination.  The veteran claimed his symptoms were 
worsening.  He reported nightmares three to five times per 
week, night sweats, difficulty sleeping, and avoidance of 
stimuli of Vietnam.  The examiner noted the veteran was 
currently living in a trailer almost in the woods.  He 
reported he did odd jobs around the trailer while his wife 
worked during the day.  He was well-groomed but irritable.  
Speech was logical and his mood was euthymic.  Thought 
content was normal and there was no paranoia.  He had no 
hallucinations, or suicidal or homicidal ideations.  Memory 
was intact and concentration was fair.  Insight and judgment 
were fair.  The diagnosis was PTSD, GAF 60, 60 past year.  
The examiner opined that the veteran was essentially 
unchanged although he claimed he was worse.  The examiner 
noted the veteran had reduced reliability in productivity due 
to impaired judgment, impaired abstract thinking, thinking 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran seeks an increased initial rating.  Under the 
General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, warrants a 100 
percent rating.  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent rating.  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2006).

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  Upon VA examination in 2002 and 2004, a Global 
Assessment of Functioning (GAF) score of 60 was assigned.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  By contrast, a GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or a serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job).  See DSM-IV at 44-47.

The findings of record indicate that the veteran's PTSD 
symptoms most closely match the rating criteria under the 30 
percent rating (sleep impairment and depressed mood).  The 
veteran has not demonstrated the manifestations warranted for 
a 50 percent rating.  Neither examination report reflects 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands or impairment of 
short-and long-term memory.  Judgment and concentration 
remain fair, as does insight.  While there is reported mood 
disturbance, the veteran does not describe daily activities 
that indicate any significant impaired ability to function as 
a result of his irritability.  In fact, group therapy notes 
show that he was a productive contributor in group and that 
he was articulating ideas about a job.  He also advised 
others on coping strategies.  Thus, while impairment exists, 
the Board finds he is functioning at a level that warrants no 
more than a 30 percent rating.  In the 2004 examination 
report, the actual mental status examination findings do not 
support a 50 percent rating, despite the examiner's use of 
some of the language in the rating criteria in his summation.  

The Board finds that the preponderance of the evidence is 
against an increased rating in excess of 30 percent for PTSD.  
The GAF scores of record support the Board's conclusion that 
a higher rating is not warranted.  The scores of 60 reflects 
the higher end of "moderate" or impairment in social and 
occupational functioning, which is commensurate with the 
degree of social and industrial impairment as required for 
the a 30 percent disability evaluation, but no more.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the award of an 
initial evaluation in excess of 30 percent for PTSD at any 
time relevant to this decision.  

The Board notes that there is no evidence of record that the 
veteran's PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
PTSD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.

4.  Earlier Effective Date for Service Connection for  PTSD

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The implementing VA regulation provides 
that the effective date of an award of compensation based on 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2005).  A "claim-application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) 
(2005).

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997) (citing 38 C.F.R. § 
3.155(a)), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).  The addition of PTSD 
as a diagnostic entity in VA's Schedule was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a) (2006).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2006). 

The Board has carefully and sympathetically reviewed the 
evidence of record and finds, for the reasons noted below, 
that an earlier effective date for the grant of service 
connection for PTSD is legally precluded.

The Board notes that this veteran of the Vietnam war contends 
that he has had PTSD since he returned home from Vietnam.  He 
has submitted statements attesting to his changed character 
upon his return from Vietnam, in support of his claim that 
the disorder was present since service.  He urges that a 
report of a June to July 1975 VA psychiatric hospitalization 
at a facility in Georgia for what was diagnosed as inadequate 
personality should be viewed as the initial manifestation of 
PTSD.  

The veteran's initial claim of service connection for PTSD 
was received in September 1996.  There is no evidence or 
argument suggesting that the veteran filed a claim for 
compensation within one year following his discharge from 
service in 1971.  See 38 U.S.C.A. § 5110(b) (effective date 
of award of disability compensation shall be the day 
following the date of discharge if application is received 
within one year of discharge).  

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. 
Reg. 63604 (1997).  Treatment records show that there is no 
diagnosis of PTSD prior to August 2001.  Continuous 
eligibility from any date to the date of claim or 
administrative determination of entitlement is not possible 
in this case.  He did not have a diagnosis of PTSD until at 
least August 2001.  Moreover, there is no competent evidence 
suggesting that he had PTSD at any time prior to August 10, 
2001.  The VA treatment records and examinations discussed 
elsewhere in this decision do not indicate PTSD was present 
prior to August 10, 2001.  Nor does the 1975 report suggest 
that the veteran has PTSD.  Instead, the diagnosis is 
inadequate personality.  This does not show by a 
preponderance of the evidence that the veteran met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law and that such 
eligibility existed continuously from that date to the date 
of claim.

All the requirements for service connection for PTSD were not 
shown until approximately January 2002, according to VA 
treatment records.  At that time, the first diagnosis was 
shown on a VA mental health clinic visit form.  As this is 
the later date between the date first shown and the date of 
receipt of claim, here, August 10, 2001, a date earlier than 
August 10, 2001, cannot be assigned for service connection 
under the facts of this case.  Id.; see also 38 U.S.C.A. § 
5101(a); 38 C.F.R. §§ 3.1(p), 3.151, 3.400.

The veteran's argument that he warrants an earlier effective 
date is based on his belief that he should get benefits from 
the date he first manifested signs of PTSD.  Although the 
Board is sympathetic to the veteran regarding his statement, 
there are no provisions in the law that allow for an earlier 
effective date under the present facts.

The Board observes that although the veteran filed a claim 
for service connection for PTSD in September 1996, he 
abandoned that claim when he failed to report for examination 
and he did not keep the VA apprised of his current address.  
38 C.F.R. § 3.158 provides that if requested evidence is not 
provided within one year of the request, the claim is deemed 
abandoned.  There is nothing in the file again until he files 
his claim for benefits in August 2001, that could be 
construed as a claim for service connection.  See 38 C.F.R. § 
3.155(a).  

For the reasons stated above, an effective date earlier than 
August 10, 2001, for the award of service connection for PTSD 
is denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for a skin disorder due to exposure to 
Agent Orange is denied.

An initial disability rating for post-traumatic stress 
disorder in excess of 30 percent is denied. 

An effective date earlier than August 10, 2001, for the grant 
of service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


